IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00029-CR

RICARDO SOTO,
                                                       Appellant
v.

THE STATE OF TEXAS,
                                                       Appellee


                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 38,173


                                     ORDER


      Ricardo Soto’s motion for rehearing is denied.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 3, 2015